Citation Nr: 1638909	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 10 percent for partial anterior cruciate ligament (ACL) tear of the left knee for the period subsequent to May 25, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to September 1990, and from February 2003 to June 2004.

These issues come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 videoconference hearing.  A copy of the transcript is associated with the file.

These matters were remanded by the Board in September 2011 for further evidentiary development.

The Veteran's PTSD is currently assigned an initial 30 percent rating under Diagnostic Code 9411, effective April 3, 2006.  Subsequent to the June 2008 rating decision which granted service connection for PTSD effective April 3, 2006, the Veteran submitted an August 2008 TDIU application which the RO interpreted as an increased rating claim.  The Board finds this to be new evidence submitted within one year of the June 2008 rating decision, and as a result, it never became final.  Thus, the Board will evaluate the Veteran's PTSD disability rating dating back to the April 3, 2006 effective date.

An August 2010 Board decision denied entitlement to an increased rating for the Veteran's left knee condition for the period prior to May 25, 2007, and remanded the issue currently  on appeal.  Thus, the Board will only address the Veteran's left knee condition for the period subsequent to May 25, 2007, as listed above.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for the Veteran's left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire period on appeal, the Veteran's PTSD is manifested by symptoms such as occasional suicidal ideation; impaired impulse control; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships; resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but less than total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board remanded these claims in September 2011.  The Board's remand instructed the RO to: (1) attempt to obtain any treatment the Veteran has reviewed for his conditions on appeal and obtain appropriate authorization; (2) schedule the Veteran for VA examinations to determine the severity of his PTSD and left knee condition; (3) schedule the Veteran for a VA Social and Industrial Survey; and (4) readjudicate the claims.

VA sent a December 2011 letter requesting that the Veteran identify any additional treatment for his PTSD and left knee and provide the necessary authorization to obtain such records.  The Veteran was scheduled for and attended June 2013 VA PTSD and left knee examinations.  The Veteran was scheduled for and attended a September 2015 Social and Industrial Survey.  The RO readjudicated the claims in a December 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the pendency of these claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, social security records, and identified private treatment records.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

A VA examination for PTSD was most recently afforded in June 2013.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the evidence of record does not suggest that the Veteran's PTSD has worsened in severity since the June 2013 examination, and thus a new examination is not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  See id.   

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to increased ratings for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

III.  Increased Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 .  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in April 2011; therefore the claim is governed by DSM-IV.

The Veteran's PTSD is currently assigned an initial 30 percent rating under Diagnostic Code 9411, effective April 3, 2006.  Subsequent to the June 2008 rating decision which granted service connection for PTSD effective April 3, 2006, the Veteran submitted an August 2008 TDIU application which the RO interpreted as an increased rating claim.  As noted in the Introdcution, the Board finds this to be new evidence submitted within one year of the June 2008 rating decision, and as a result, it never became final.  Thus, the Board will evaluate the Veteran's PTSD disability rating dating back to the April 3, 2006 effective date.

Factual Background

An October 2006 VA mental health medication management note documents the Veteran's chief complaint as "[j]unk, just everday life, just tired of it."  He reported that he felt everything was going wrong.  He was working as a greeter at Walmart.  Symptoms included re-experiencing, avoidance, hyperarousal, depression with low energy, anhedonia, poor sleep, and increased psychomotor activity.  He denied current suicidal or homicidal ideation.  He was casually dressed and unshaven.  He was ambivalent.  Affect was blunted, dysphoric, and congruent with stated mood.  Thought process was coherent and goal directed.  A GAF score of 31 was reported.  

A February 2007 VA treatment note documents re-experiencing, avoidance, and hyperarousal.  He was no longer interested in pursuing relationships.  He reported being "pissed off at the world."  He denied suicidal and homicidal ideation.  He denied hallucinations and delusions.  Thought process was coherent and goal directed.  Affect was blunted dysphoric, congruent with stated mood.  Mood was "I just don't care."  A GAF score of 31 was reported.

A March 2007 VA discharge summary documents a GAF score of 21.  The Veteran reported getting "mad at everyone around" him.  The Veteran reported sitting in the dark for the past two days.  The Veteran reported suicidal ideation with "multiple 'messy' plans."  He reported homicidal ideation if the "wrong person at the wrong time gets in his way."  He had depressed and irritate mood with decreased sleep since April 2004.

At a May 2007 VA examination, the Veteran reported having a great deal of anger and depression.  Nightmares occurred two to three time a week.  He avoids fireworks, will not sit with his back to an entrance, and avoids war movies.  He reported visiting with his mother and children.  He has a friend in the Air Force that he sees regularly.  The Veteran was casually groomed, was fully cooperative, and had normal speech.  His mood was depressed, affect was appropriate to content.  Thought process and association was logical and tight.  Memory was grossly intact, he was oriented to all spheres, and he denied hallucinations and delusions.  Insight and judgment were adequate.  He reported some suicidal ideation, but denied intent.  He denied homicidal ideation.  A GAF score of 42 was reported.  The examiner reported that the Veteran's symptoms were severe.   

A February 2008 treatment note documents a GAF score of 41. There was no suicidal or homicidal ideation.  

An August 2008 VA mental status examination revealed casual clothing, cooperative behavior and mood.  Affect was constricted, neutral, labile, and mood was congruent.  Thought process was logical and goal directed.  The Veteran denied suicidal and homicidal ideation and there were not psychotic features.  A GAF score of 40 was documented.  
At a November 2008 VA examination, the Veteran reported chronic sleep impairment and nightmares.  He reported being tense, angry, irritable, and frustrated.  He was easily irritated.  He had a tendency to avoid people.  He was a full time student.  He denied any suicidal or homicidal ideation.  Physical examination revealed the Veteran as casually and neatly dressed and groomed.  He was cooperative .  He displayed some frustration and irritability and made good eye contact.  Speech was normal.  He was alert and oriented to all spheres.  Thought process was logical and tight.  Memory was largely intact.  He denied hallucinations and delusions.  Insight and judgement were adequate.  A GAF score of 43 was reported.  The examiner concluded that the Veteran has "moderate symptoms of PTSD that do affect his ability to function vocationally and socially....However, I do not believe his symptoms are so severe as to preclude employment."

A June 2009 VA mental status examination revealed the Veteran as casually dressed and groomed with guarded interaction.  Speech and psychomotor were normal, with irritable affect at times.  Thoughts were logical and goal directed.  There was no psychosis or suicidal ideation.  Veteran was alert and oriented.  A GAF score of 51 was reported.  A July 2009 mental status examination revealed a similar evaluation and the same GAF score of 51.  

At a September 2009 VA examination, the Veteran reported having the same symptoms, including anxiety, irritability, and sleep impairment.  He reported nightmares two to three times a week.  He reported occasional suicidal ideation in the form of driving off of a bridge.  He reported intrusive thoughts, hypervigilance when driving, avoids watching the news and war movies, and keeps his distance when he sees a person of middle eastern descent.  The Veteran was living with his fiancé, who is his first wife.  He reported that their relationship is "rough."  He had been previously married twice and divorced.  He did not want to be close to anyone.  He was attending technical college.  When not at school, he is generally sitting at home.  He visits primarily with family members and likes to read religious books.  

Physical examination revealed the Veteran as casually dressed and groomed.  He was cooperative, limited eye contact, and displayed some dysphoria.  Speech was normal, mood was somewhat depressed, affect was appropriate.  Thought process was logical and tight.  Memory was grossly intact, he was oriented to all spheres, he denied hallucinations and delusions.  Insight and judgement were adequate.  The Veteran denied suicidal and homicidal ideation but reported that he had both.  A GAF score of 52 was assigned.  The examiner reported that PTSD symptoms did not preclude employment, although some jobs would be difficult due to his irritability.  

February and April 2010 mental health medication management notes reported symptoms consistent with previous evaluations and a GAF of 51.  

At the Veteran's May 2011 videoconference hearing, he reported bouts of depression, anger, and social anxiety.  

A June 2012 VA mental status examination documented the Veteran as casually dressed and groomed with dysphoric affect.  Speech and psychomotor were normal.  Thoughts were logical and goal directed.  There was no psychosis or suicidal ideation.  The Veteran was alert and oriented.  A GAF score of 45 was assigned.

A November 2012 Mental Health Management Note reported a GAF score of 45.  The Veteran was cooperative and pleasant, well-groomed.  The Veteran reported occasional thoughts of suicide, however no attempts or plans.  He denied psychosis.  

A March 2013 Mental Health Note reported constant depression, no structured activities, denied psychosis, suicidal ideation, and homicidal ideation.  

At June 2013 VA examination a GAF score of 53 was assigned.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Upon examination, the Veteran had just ended a four month relationship.  The Veteran reported having two daughters and seven sons.  He did not live with any of his children but had some contact with them.  The Veteran had recurrent and distressing recollections, avoidance, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, and irritability or outbursts of anger.  Symptoms were noted as depressed mood, anxiety, and chronic sleep impairment.  

June 2014 and May 2015 Mental Health Notes documented sleep impairment, no longer working out, and not structure daily activities.  The Veteran was casually dressed and groomed with dysphoric affect.  Speech, psychomotor activity, and thought process was normal.  There was no psychosis or suicidal ideation.  The Veteran was alert and oriented.  GAF scores of 45 was assigned.  The May 2015 Mental Health Note reported irritability, specifically with the Veteran's family.  

A September 2015 Social and Industrial Survey reported that the Veteran was dressed appropriately, neatly groomed, and had good hygiene.  He was alert and oriented to all spheres.  Cognitive and communication skills were intact.  Insight and judgment were good.  Speech was normal.  Thought process was logical and focused.  There were no hallucinations or delusions.  The Veteran denied suicidal and homicidal ideation.  The Veteran reported being divorced twice and that marriage has not worked for him.  He lived with his girlfriend of three years.  He reported having eleven biological children and helping raise two of his girlfriend's children.  He reported having regular contact with his children.  He acknowledged a tendency to treat his children like they are in the military.  The Veteran reported that his PTSD impacted his ability to maintain meaningful relationships with wives and girlfriends.  The examiner determined that the Veteran's social impairment was minimal-mild to moderate.  He was able to maintain appropriate relationships with those closest to him.  

At November 2015 Mental Health Note, the Veteran reported poor sleep and irritability.  The Veteran was casually dressed and groomed with dysphoric affect.  Speech, psychomotor activity, and thought process was normal.  There was no psychosis or suicidal ideation.  The Veteran was alert and oriented.  A GAF score of 45 was assigned.  

The Board has review additional treatment records for the entire period on appeal, and found them to be largely consistent with the records and examinations dictated above.  
Analysis 

As noted, the Veteran's PTSD is currently assigned a 30 percent rating dating back to the Veteran's the April 3, 2006 effective date of service connection.

Upon careful review of the evidence of record, the Board finds that when resolving reasonable doubt in favor of the Veteran, the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximates occupational and social impairment associated with a 70 percent disability rating for the entire period on appeal.  In other words, the Board finds that an initial rating of 70 percent is warranted, but that the preponderance of the evidence is against an evaluation in excess of 70 percent during this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation, nor does it demonstrate total social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports and lay statements regarding the impact of his PTSD on his occupational and social impairment.

During the entire period, the Veteran reported recurrent and distressing recollections and dreams of the events; difficulty interacting with others resulting in isolative behavior; diminished interest in activities; depressed mood; disturbances of mood and motivation; sleep impairment; anhedonia; and irritability.

It is documented that the Veteran has struggled with many social interactions and has at times "given up" with respect to people and the world.  The Board finds that when resolving doubt in favor of the Veteran, the degree to which the Veteran's PTSD inhibits his social relationships is consistent with the criteria of a 70 percent evaluation.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, he has maintained relationships with his mother, children, and wife at times during the period on appeal, and thus his PTSD is not manifested by total social impairment, which is indicative of a 100 percent evaluation. 

Additionally, the Board notes that the Veteran has displayed signs of irritability and perhaps some difficulty with impulse control.  While there is no indication that the Veteran's irritability has resulted in violence or verbal altercations, or resulted in a persistent danger of hurting others, the Board finds that the Veteran's symptoms result in a significant deficiency in his ability to maintain and establish relationships and handle stressful circumstances.  However, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability as contemplated under a 100 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression, a loss of interest in daily activities, and other symptoms associated with disturbances of mood and motivation.  The Board finds these symptoms to be consistent with significant deficiencies in the areas of thinking and mood, consistent with a 70 percent evaluation.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with total social impairment.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood and thought process, but rather, that a 70 percent evaluation accounts for such effects as displayed by the Veteran during this time period.

Throughout the entire period, there was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living, disorientation of time or place, or memory loss.

The GAF scores of record range between 21 and 53 during the period on appeal, consistent with moderate to severe symptoms, and deficiencies in most areas.  The Board has seriously considered these scores in rendering its decision that a 70 percent evaluation is appropriate.  However, the objective medical conclusions of the VA examiners with respect to the severity of the Veteran's occupational and social impairment, while not determinative, are certainly not consistent with total occupational and social impairment.

Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.

Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the entire period on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestation of symptoms including but not limited to sleep impairment, irritability, depression, and the occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

Entitlement to an increased initial evaluation of 70 percent, but no higher, for the service-connected posttraumatic stress disorder (PTSD) is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

After having carefully considered the matter, the Board believes the Veteran's increased rating claim for his left knee must be remanded for a new VA examination.

The Veteran's most recent VA examination to determine the severity of his service-connected left knee condition was in June 2013.  At that examination, the Veteran's left knee flexion was limited to 95 degrees with objective evidence of pain at 90 degrees.  The examiner also noted that the Veteran occasionally used a left knee brace.  A thorough review of VA treatment record subsequent to the June 2013 examination reveal a possible worsening of the Veteran's knee condition.  Specifically, an April 16, 2014 Primary Care Note documents left knee flexion limited to 50 degrees.  In addition, the Veteran has received additional adjustment for his left knee orthotic.  

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, as previously noted, VA treatment records indicate a possible worsening of the Veteran's left knee, specifically the range of motion.  In light of this evidence, and the June 2016 request by the Veteran's Representative for a new knee examination, the Board finds that remand is appropriate in order to afford the Veteran a new VA left knee examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide and identify any additional sources of treatment for his left knee disability that may be helpful in adjudicating his claim. 

After securing any necessary release, the RO should obtain copies of any treatment records identified by the Veteran. 
 
2. Upon completion of the above development, schedule the Veteran for a VA examination with an examiner of appropriate expertise to assess the current status of his service-connected left knee disability.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  The claims folder must be made available for review in conjunction with the opinion.

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report.

The examiner should identify all currently present left knee symptoms and their severity.  The results of range of motion testing should be reported.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.
 
3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


